PER CURIAM:
Nassau County appeals from Judge Mishler’s judgment of denial of the County’s motion for modification of the August 2, 1989 Consent Decree and Enforcement Agreement requiring the County to construct dewatering facilities at one of its sewage treatment plants. Judge Mishler’s opinion, familiarity with which is assumed, is reported at 733 F.Supp. 563 (E.D.N.Y.1990). We believe that whether the standards governing modification of a consent decree are liberal or stringent, the grounds argued by the County as a basis for modification are wholly speculative and insubstantial. The effect of the modification requested, moreover, would undermine the purpose of the decree. We therefore affirm for substantially the reasons stated by Judge Mishler.